Title: To James Madison from John Armstrong, Jr., 27 August 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
27 Augt. 1807 Paris.

I have the honor of transmitting a letter to the President of the U. S. from H. M. the King of Wurtemberg.
The appointment of a Negociator (Lord St. Helens) on the part of G. B. would appear to indicate a real wish for pacification and endeavor to accomplish it: Nay it is even said, that she has formally accepted the mediation of Russia.  On the other hand, her conduct towards Denmark cannot be easily reconciled to a serious desire of peace under any mediation; nor is this difficulty lessened by knowing, that the bases which have been offered by France through Russia, are such as will, if G. B. accepts them, terminate soon & completely her despotism & wickedness on the ocean.  They effectually secure the freedom of Commerce.
We have private letters from London to the 18 inst.  In these it is stated that our merchants are much alarmed and are sending off their Ships in ballast.  The silence of Mr. Monroe, who knows that all the Am. Commerce of the Continent looks to Paris for information at the present moment, is a sort of contradiction to these reports.  Things cannot be really  there, and I remain uninstructed that they are so.  With very great respect, I am, Sir, Your most obedient & very humble Servant

John Armstrong

